MEMORANDUM**
Jose Juan Vera appeals the sentence imposed following his guilty plea to possession of counterfeit obligations in violation of 18 U.S.C. § 472. Vera contends that the case should be remanded for resentencing because the prosecutor’s inaccurate statement of the applicable guidelines range (27 to 33 months rather than 24 to 30 months) resulted in Vera receiving a higher sentence than the district court intended to impose. The government concedes there was prosecutor error and recommends that the case be remanded for resentencing. Because it is not clear that the district court would have imposed the same sentence even without the error, United States v. Rodriguez-Razo, 962 F.2d 1418, 1424-25 (9th Cir.1992), we remand for resentencing.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.